Citation Nr: 1302060	
Decision Date: 01/18/13    Archive Date: 01/23/13

DOCKET NO.  09-43 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel
INTRODUCTION

The Veteran had active service with the U.S. Coast Guard from November 1975 to August 1986.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which found that new and material evidence had not been received to reopen the Veteran's claims of service connection for an acquired psychiatric disorder.

The Board notes that by a December 2010 Supplemental Statement of the Case (SSOC), the RO found that new and material evidence adequate to reopen had been received, but denied the underlying service connection claim on the merits.  Despite the determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in October 2012.  A transcript of this hearing has been associated with the Veteran's VA claims folder.

As detailed below, the Board finds that new and material evidence has been received to reopen the Veteran's claim of service connection for an acquired psychiatric disorder, to include schizophrenia and PTSD.  However, for the reasons addressed in the REMAND portion of the decision below, further development is required with respect to the underlying service connection claim.  Accordingly, the service connection claim is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  All notification and development necessary for the disposition of the issue(s) adjudicated by this decision have been completed.

2.  Service connection was previously denied for an acquired psychiatric disorder by a September 2005 rating decision.  The Veteran was notified of this decision, including his right to appeal, and did not appeal.

3.  The evidence received since the last prior denial of service connection for an acquired psychiatric disorder was not previously submitted to agency decisionmakers, relates to an unestablished fact necessary to substantiate the claim, is not cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence having been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Board notes at the outset that VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Initially, the Board observes that for the reasons stated below, it finds that new and material evidence has been received to reopen the Veteran's claim of service connection for an acquired psychiatric disorder.  Therefore, no discussion of VA's duty to notify and assist is necessary regarding this aspect of the Veteran's appeal as any deficiency has been rendered moot.  

Legal Criteria and Analysis

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (Holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  Service connection may also be established on a presumptive basis for certain chronic diseases, such as psychosis, found to be present to a compensable degree within the first post-service year.  See 38 C.F.R. §§ 3.307, 3.309(a).  

Congenital or developmental defects, refractive error of the eye, personality disorders and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).

Service connection was previously denied for an acquired psychiatric disorder by a September 2005 rating decision.  The Veteran was notified of this decision, including his right to appeal, and did not appeal.  In fact, following notification of this denial the next written communication from the Veteran in which he addressed this claim was his February 2008 application to reopen.  As such, there is nothing which would require the Board to consider the provisions of 38 C.F.R. § 3.156(b) to determine if new and material evidence was received within one year from the rating decision in question.  See also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Therefore, this decision is final.  See 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.1100, 20.1103.

Despite the finality of a prior decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  The Court has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim. Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  Further, the Court has also held that in order to reopen a previously and finally disallowed claim there must be new and material evidence presented since the time that the claim was finally disallowed on any basis, not only since the time that the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996) (overruled on other grounds).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

In this case, the evidence of record at the time of the September 2005 rating decision included statements from the Veteran, his service treatment records, and post-service medical records which covered a period through 2005.  

The Veteran's service treatment records reflect, in pertinent part, that his psychiatric condition was clinically evaluated as normal at the time of his June 1975 enlistment examination.  He also indicated on a concurrent Report of Medical History that he had not experienced frequent trouble sleeping, depression or excessive worry, loss or memory or amnesia, or nervous trouble of any sort.  His psychiatric condition continued to be evaluated as normal on subsequent service examinations conducted in November 1975, March 1979, and October 1980.  He did receive psychiatric evaluation in October and November 1982 for what was diagnosed as situational reaction with depression.  However, there was no subsequent psychiatric treatment documented in the records subsequent to November 1982, and the Veteran's psychiatric condition continued to be evaluated as normal on a February 1983 service examination and his April 1986 discharge examination.

The post-service medical records on file at the time of the September 2005 rating decision reflect the Veteran received psychiatric treatment for what was diagnosed as schizophrenia.  However, there was no indication in these records that the disability was etiologically linked to the Veteran's military service.  Further, the Veteran did not appear to provide any specific details regarding how this disability was related to service other than a general assertion that it was related to his period in the Coast Guard.

The September 2005 rating decision denied service connection for schizophrenia, finding, in part, that there was no evidence the disability was present to a compensable degree within one year following service separation, or evidence of a medical link between the current diagnosis and military service.

The evidence added to the record since the time of the last prior final denial in September 2005 includes additional statements from the Veteran, his testimony at the October 2012 Board hearing, and additional post-service medical records which cover a period through 2010.

In pertinent part, the Veteran through his statements and hearing testimony, essentially maintained that the symptoms of his current acquired psychiatric disorder originated during his military service.  For example, he indicated at his October 2012 hearing that he heard voices (auditory hallucinations), and experienced nightmares and feelings of paranoia.  See Transcript pp. 3-4, 6.  Similar, and other purported in-service symptomatology, were documented in statements from the Veteran as well as a January 2010 statement from his VA psychiatrist and a March 2010 VA clinical social worker.  The Veteran's statements and hearing testimony, as well as the aforementioned 2010 supporting statements from the VA clinicians, asserted that he declined to seek treatment for these symptoms for a number of years because he was concerned with the stigma associated with mental illness.  

In short, the Veteran has provided evidence of in-service symptomatology that was not present at the time of the last prior denial in September 2005.  Further, there is supporting competent medical evidence for these contentions from the aforementioned 2010 VA clinicians' statements.  No such evidence was of record in September 2005.  Moreover, the Veteran has raised also raised a claim of PTSD due to in-service stressors, to include sexual assault.  See Transcript pp. 3-4, 8.  This is a new theory of entitlement that was not advanced at the time of the September 2005 rating decision.  The 2010 VA clinicians' statements provide support for this theory as they include diagnoses of PTSD.  The Board also notes that the evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been submitted, without regard to other evidence of record.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In view of the foregoing, the Board finds that the evidence received since the last prior denial of service connection for an acquired psychiatric disorder was not previously submitted to agency decisionmakers, relates to an unestablished fact necessary to substantiate the claim, is not cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claim.  Thus, new and material evidence has been received pursuant to 38 C.F.R. § 3.156(a), and the claim is reopened.

Adjudication of the Veteran's appeal does not end with the determination that new and material evidence has been received.  The Board must now address the merits of the underlying service connection claim.  In the adjudication that follows, the presumption that the evidence received to reopen the claim is true without regard to the other evidence of record no longer applies.

For the reasons detailed below, the Board finds that further development is required with respect to the Veteran's underlying service connection claim.


ORDER

New and material evidence having been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, the claim is reopened, and to this extent only the benefit sought on appeal is granted.


REMAND

As detailed above, the Veteran has indicated that he has PTSD due to in-service stressors, to include sexual assault.  However, a review of the record reflects that while the RO adjudicated the matter of whether schizophrenia was due to military service, it does not appear the PTSD aspect of his claim was developed below to include the requirements involving claims based upon in-service personal assault, as it appears the Veteran raised his contention of sexual assault for the first time at the October 2012 hearing.  See Transcript p. 4.  Nevertheless, such development must be conducted in order to perform a full and fair adjudication of the Veteran's claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

With respect to the specific requirements for claims based upon PTSD, the Board notes that in addition to the general rules of service connection noted above, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  Further, 38 C.F.R. § 4.125(a) requires that diagnoses of mental disorders conform to the fourth edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) and that if a diagnosis is not supported by the findings on the examination report, the rating agency shall return the report to the examiner to substantiate the diagnosis.

The DSM-IV provides two requirements as to the sufficiency of a stressor: (1) A person must have been "exposed to a traumatic event" in which "the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others" and (2) "the person's response [must have] involved intense fear, helplessness, or horror".  DSM-IV at 427-28.  These criteria are no longer based solely on usual experience and response but are individualized (geared to the specific individual's actual experience and response).  Hence, under the DSM-IV, the mental illness of PTSD would be treated the same as a physical illness for purposes of VA disability compensation in terms of a predisposition toward development of that condition.  Cohen v. Brown, 10 Vet. App. 128, 141 (1997).

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court held that the presence of a recognizable stressor is the essential prerequisite to support the diagnosis of PTSD.

Because the Veteran contends he has PTSD due, at least in part, to an in-service assault, the Board observes 38 C.F.R. § 3.304(f)(5) currently provides that:

If a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a post-traumatic stress disorder claim that is based on in- service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence. VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.

The Federal Circuit recently observed that 38 C.F.R. § 3.304(f)(5) specifically states that a medical opinion may be used to corroborate a personal-assault stressor, noting "medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated."  See Menegassi v. Shinseki, 683 F.3d 1379, 1382 (Fed. Cir. 2011) (Observing that the Court erred when it determined that a medical opinion based on a post-service examination of a Veteran cannot be used to establish the occurrence of a stressor); see also Patton v. West, 12 Vet. App. 272, 280 (1999) (Rejecting the requirement that "something more than medical nexus evidence is required for 'credible supporting evidence' " in personal-assault cases).  

As already noted, no such development appears to have been undertaken below, to include the specific notification required in such cases.  Therefore, a remand is required in this case to ensure such development is completed.

The Board further finds that any outstanding treatment records for the Veteran's acquired psychiatric disorder should be obtained while this case is on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who have treated the Veteran for his acquired psychiatric disorder since August 2009.  After securing any necessary release, obtain those records not on file.

2.  Request additional information from the Veteran regarding his purported in-service stressor(s), to include specific dates and places where these events occurred.  Further, in accord with 38 C.F.R. § 3.304(f)(5), the Veteran should be advised of the alternate sources of evidence for substantiating his account of an in-service personal assault. 

3.  After obtaining any additional information from the Veteran regarding his purported in-service stressors to the extent possible, attempt to verify these stressors through official channels to include obtaining the Veteran's service personnel records. 

4.  After obtaining any additional records to the extent possible, the Veteran should be afforded a VA psychiatric examination to determine the current nature and extent of any psychiatric disability found to be present, to include PTSD, if diagnosed.  The claims folder should be made available to the examiner for review before the examination.

For any acquired psychiatric disorder found to be present, the examiner should indicate whether it is at least as likely as not (50 percent or greater likelihood) that the disability is related to the Veteran's military service, to include the purported in-service personal assault.  A complete rationale for any opinion expressed should be provided.

5.  After completing any additional development deemed necessary, readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.  The decision should reflect consideration of the Veteran's claim of PTSD due to in-service stressors, to include the purported in-service assault.

6.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


